Citation Nr: 0013237	
Decision Date: 05/19/00    Archive Date: 05/24/00

DOCKET NO.  94-36 224	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to service connection for a left eye 
disability.

2.  Entitlement to service connection for chronic urinary 
tract and vaginal infections.


REPRESENTATION

Appellant represented by:	Mississippi Veterans Affairs 
Board


WITNESSES AT HEARING ON APPEAL

Appellant and her mother


ATTORNEY FOR THE BOARD

K. Hudson, Counsel


INTRODUCTION

The veteran had active service from January 1990 to October 
1993.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from regional office (RO) rating decision 
of June 1994 and October 1996.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appellant's claim has been obtained by the 
originating agency.

2.  The veteran does not currently have any identifiable 
disability manifested by objective evidence of blind spots.  

3.  There is no competent evidence of a nexus between urinary 
tract infections and vaginal infections shown in service, and 
post-service urinary tract and vaginal infections.  


CONCLUSION OF LAW

The veteran has not submitted evidence of a well-grounded 
claim for service connection for a left eye disability or 
chronic urinary tract or vaginal infection.  38 U.S.C.A. § 
5107 (West 1991).
REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board finds that the information provided in the 
statement of the case and other correspondence from the RO 
has been sufficient to inform the veteran of the elements 
necessary to complete her application, and there is no 
potentially relevant evidence which has been identified that 
is not of record, or that the RO has not attempted to obtain.  
Robinette v. Brown, 8 Vet.App. 69 (1995).  In this regard, 
the appellant did not respond to a request for additional 
information from the RO dated in March 1999.  Therefore, as a 
threshold matter, regarding each issue, it must be determined 
whether the veteran has met her initial obligation of 
submitting evidence of a well-grounded claim; that is, one 
which is plausible.  38 U.S.C.A. § 5107(a); Murphy v. 
Derwinski, 1 Vet.App. 78 (1990).  If a claim is not well-
grounded, there is no duty to assist; indeed, VA is 
prohibited from assisting the appellant in any further 
development of her claim.  Morton v. West, 12 Vet.App. 477 
(1999).  

In general, a well-grounded claim for service connection 
requires (1) a medical diagnosis of a current disability; (2) 
medical, or in certain circumstances, lay evidence of in-
service occurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between an in-service injury 
or disease and the current disability.  Epps v. Gober, 126 
F.3d 1464, 1468 (Fed. Cir. 1997), cert. denied sub nom. Epps 
v. West, 118 S. Ct. 2348 (1998); Maxson v. West, 12 Vet.App. 
453 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), 
aff'd, 78 F.3d 604 (Fed. Cir. 1996) (per curiam) (table).  

I.  Service Connection For a Left Eye Disability

A.  Factual Background

The veteran's examination for entrance onto active duty in 
January 1990 did not contain any history of eye problems, and 
her vision was 20/20 bilaterally.  In November 1990, in 
connection with an evaluation for headaches, healed 
chorioretinitis in the left eye was noted, "old vs. acute."  
She was referred for an ophthalmology consult, at which time 
it was noted that she was asymptomatic, and had no pertinent 
ocular history.  Visual acuity was 20/20 bilaterally.  
Examination of the left eye disclosed a punched out 
chorioretinal scar with a rim of hyperpigmentation, and the 
assessment was old chorioretinal scar.  In October 1991, she 
was treated for conjunctivitis.  No further complaints or 
abnormal findings were noted during the remainder of service.  
On the pre-separation examination in July 1993, visual acuity 
of 20/20 bilaterally was noted.  

Subsequent to service, on a VA vision examination in December 
1993, the veteran complained of blind spots in the left side 
of her vision in both eyes for approximately 12 years.  A 
computerized tomography (CT) scan at the age of 12 had 
reportedly been normal.  The examination report noted that 
visual field testing revealed full visual fields with no 
obvious scotomas.  On dilated fundus examination, there was 
questionable pallor of the left optic nerve, and a "coreal 
retinal" scar along the inferior nasal arcade vessel in the 
left eye.  There was some residual gliottic tissue over the 
scar.  The assessment was "core-retinal" scar of the left 
eye, with questionable optic nerve pallor, left eye.  

At a hearing before a hearing officer in May 1996, the 
veteran described her visual complaint as two blind spots 
that resembled floaters.  She stated that she had had the 
blind spot in the left eye since before service.  

In January 1998, the veteran underwent a VA eye examination.  
She reported at this time that the blind spot in her left eye 
had developed in about 1990 or 1991.  Visual acuity, 
external, pupillary reaction, and slit lamp examinations were 
all normal.  Dilated funduscopic examination revealed an old 
chorioretinal scar which also appeared inactive.  There was 
irregular contraction of the visual fields in the left eye, 
particularly in the superior temporal quadrant.  Blind spots 
were normal in both eyes.  The pertinent diagnosis was old 
chorioretinal scar of the left eye.  

The examiner commented that the service medical records had 
been reviewed, and that the scar had been present on 
examination in November 1990.  It was concluded that the old 
chorioretinal scar in the left eye was inactive, and, 
although the exact date of the scar could not be determined, 
the examiner opined that it was "old."  The examiner noted 
that the December 1993 report had reported blind spots in the 
left side of both of her eyes for approximately 12 years, and 
that she had been evaluated for this with a computerized 
tomography (CT) scan at the age of 12.  In addition, visual 
fields in December 1993 had been full in both eyes. 

A VA eye examination report dated in May 1999 noted that in 
November 1990, only a few months after enlistment, an old 
chorioretinal car which was inactive and thought to be very 
old had been noted, and in 1993, the veteran stated that she 
had had blind spots since about the age of 12.  The examiner 
concluded that since the old chorioretinal scar was present a 
few months after her enlistment, it was not related to active 
duty, nor did it increase in severity during service.  

B.  Analysis

Concerning the first element of a well-grounded claim, the 
veteran has been diagnosed with an old chorioretinal scar of 
the left eye with questionable optic nerve pallor.  In 
addition, an irregular contraction of the visual field has 
been shown on examination.  Thus, current disability is 
shown.  

Regarding the second element, inservice incurrence or 
aggravation, a chorioretinal scar of the left eye was 
demonstrated while the veteran was on active duty, in 
November 1990.  However, the veteran's claim was denied on 
the basis that a left eye disability clearly and unmistakably 
existed prior to service, and was not aggravated therein.  No 
left eye abnormality was noted on the entrance examination.  
The law provides that a veteran is presumed in sound 
condition except for defects noted when examined and accepted 
for service; this presumption may be rebutted by clear and 
unmistakable evidence that the disability manifested in 
service existed before service.  38 U.S.C.A. §§ 1111 (West 
1991); 38 C.F.R. § 3.304(b) (1999).  

Thus, prior to a discussion as to whether there is competent 
evidence of service incurrence or aggravation, it must first 
be determined whether this presumption has been rebutted.  
The burden of proof in finding clear and unmistakable 
evidence of preexistence is on the VA.  See Kinnaman v. 
Principi, 4 Vet. App. 20, 27 (1993).  The determination of 
whether there is clear and unmistakable evidence that a left 
eye disorder existed prior to service should be based on 
"thorough analysis of the evidentiary showing and careful 
correlation of all material facts, with due regard to 
accepted medical principles pertaining to the history, 
manifestations, clinical course, and character of the 
particular injury or disease or residuals thereof."  38 
C.F.R. § 3.304(b)(1) (1999).  

Evidence of preexistence in this case consists of the 
veteran's statement on the December 1993 examination report 
that she had blind spots in her left eye prior to service; 
her testimony to that effect at her hearing in May 1996; the 
finding of an "old" chorioretinal scar on ophthalmology 
examination in November 1990; and the May 1999 VA examination 
report finding that the chorioretinal scar was not related to 
active duty.  However, when seen in service, the veteran had 
no other ocular symptoms at that time, nor did she relate any 
pertinent ocular history.  Moreover, examinations have failed 
to disclose objective evidence of blind spots or floaters on 
visual examinations.  Furthermore, there is no medical 
statement explicitly linking the blind spot to the 
chorioretinal scarring, and the medical evidence has not 
confirmed the presence of blind spots on visual tests. 

The remaining, competent evidence of preexistence consists of 
the characterization of the chorioretinal scar on the 
ophthalmology examination in November 1990 as "old" and 
"inactive," and the May 1999 VA examination report finding 
that the chorioretinal scar was not related to active duty.  
A bare conclusion written by a medical professional, without 
a factual predicate provided, is not sufficient to rebut the 
statutory presumption of soundness.  Miller v. West, 11 
Vet.App. 345 (1998).  However, rebuttal evidence may consist 
of a medical professional's after-the-fact opinion regarding 
the probable onset of the disease or condition, if it leads 
clearly and unmistakably to the conclusion that the injury or 
disease existed before the veteran entered the service.  
Harris v. West, 203 F.3d 1347 (2000).  In this case, the 
examiner's opinion was based on the inservice finding of an 
old, inactive chorioretinal scar shown a few months after 
entrance onto active duty.  

Although the examiner also noted the veteran's history of 
preservice blind spots, the opinion was not based on this 
history, and it is to be noted that blind spots have not been 
clinically demonstrated on visual examinations.  In this 
regard, although a constricted field of vision was 
demonstrated on examination, in January 1998, that 
examination report also noted that there were no blind spots, 
and the blind spots were described by the veteran at her 
hearing as floaters.  The remainder of the medical evidence 
tends to support or is silent regarding the onset of the 
chorioretinal scar in the left eye.  Accordingly, the Board 
finds that the presumption of soundness is rebutted, and that 
a chorioretinal scar of the left eye clearly and unmistakably 
existed prior to service.  

Consequently, to satisfy the second element of a well-
grounded claim, there must be competent evidence of an 
increase in the severity of the disorder in service.  Maxson.  
Although the veteran testified, at her personal hearing, that 
the blind spot in her eye was becoming larger, she stated 
that it had been present in service, and did not attribute 
the increase in size to service.  Moreover, as noted above, 
there is no current evidence which links the subjective blind 
spots to the chorioretinal scar present before and during 
service.  A layperson is "generally not cable of opining on 
matters requiring medical knowledge, such as the condition 
causing or aggravating her symptoms."  Routen v. Brown, 10 
Vet.App. 183 (1997).  The veteran is not competent to state 
that her chorioretinal scar, which required dilated 
fundoscopic examination to diagnose, increased in severity in 
service.  There is no other evidence that the chorioretinal 
scar increased in severity in service, and the May 1999 
examination specifically found that the chorioretinal scar 
did not increase in severity during service.  

Additionally, there is no evidence suggesting that either the 
questionable optic nerve pallor or the irregular contraction 
of the visual field of the left eye shown on post-service 
examinations was present in service, or was associated with 
the chorioretinal scarring.  The Board is prohibited from 
making conclusions based on its own medical judgment.  
Colvin v. Derwinski, 1 Vet.App. 171 (1991).  Accordingly, in 
the absence of competent evidence of inservice incurrence or 
aggravation, the claim is not well-grounded.  See Maxson.

II.  Chronic Urinary Tract and Vaginal Infections

A.  Factual Background

The veteran's vaginal examination on entrance in January 1990 
was normal.  In October 1990, the veteran was seen with 
complaints including frequency of urination, incomplete 
urination, and a burning sensation for one day.  Following a 
urinalysis, the assessment was urinary tract infection, 
cystitis.  

On a gynecological examination in April 1991, she reported 
that she had had a white creamy discharge for several years.  
In addition, she complained of frequency of urination.  Her 
bladder was tender to percussion.  The assessment was urinary 
tract infection, and a gynecological examination was 
scheduled for later in the month, at which time she had 
scant, white discharge.  Although the examination was normal, 
a PAP smear disclosed Gardnerella, and she was provided 
treatment with Flagyl.  A Chlamydia test was also conducted, 
which was negative.  

In June 1991, she was seen complaining of vaginal discharge 
for two weeks.  A history of Gardnerella was noted.  She had 
a white, creamy discharge.  She did not have any burning or 
frequency when urinating.  The assessment was possible 
Chlamydia cervicitis, and/or Gardnerella.  The laboratory 
report was positive for Chlamydia.  In December 1991, she 
reported a chronic discharge which had cleared up with 
treatment, but had returned.  Laboratory testing was positive 
for yeast.  Several days later, it was noted that a Chlamydia 
test was positive as well, according to a telephone report.  
However, a review of the written report showed no Chlamydia 
antigen was detected.  In March 1992, she complained of a 
discharge, and the assessment was bacterial vaginosis, with 
Chlamydia to be ruled out.  

In January 1993, she was seen for evaluation of dysfunctional 
uterine bleeding.  She also had a creamy white-yellow vaginal 
discharge, and recent exposure to Chlamydia, which had not 
been cultured, but she had been started on medication.  In 
May 1993, she complained of burning and painful urination 
since the previous night, as well as frequency.  She had a 
history of a urinary tract infection one or two years 
earlier.  At the current time, she had no vaginal discharge.  
The diagnosis was urinary tract infection.  On the pre-
separation examination in July 1993, a history of Chlamydia 
was reported.  

On a VA examination in December 1993, the veteran reported 
chronic cystitis.  She claimed that she had recurrent urinary 
tract infections and vaginal discharge secondary to a 
Chlamydia infection in June 1991.  A repeat culture had been 
negative in December 1991, but she stated that she had had 
relapsing urinary tract infections at least two or three 
times a year, and her vaginal discharge had not improved 
since then.  A pelvic examination was not conducted.  The 
pertinent diagnosis was "status post UTI and vaginal 
infection with Chlamydia culture positive in June, 1991, 
negative prior to June 1991 and also in December, 1991, 
relapsing UTI, relieved with antibiotics."  There was no 
infection at the present time.  

Private medical records dated from October 1995 to May 1996 
show that the veteran was initially seen because she had been 
unable to get pregnant.  A positive history of Chlamydia was 
noted.  After testing, in May 1996, she was started on 
Clomid.  

On a VA gynecological examination was conducted in January 
1998, the veteran stated that she had had a vaginal discharge 
on and off since 1991.  In the past year, she reported pain 
on coitus.  She had a history of Chlamydia but that infection 
had been cleared, according to the chart.  She had frequency 
and burning upon urination on and off as well.  It was noted 
that she had been infertile and had been placed on clomiphene 
for one year, and had given birth to twin girls nine months 
earlier.  She related that she had been treated for urinary 
tract infections three times in the past three years.  On 
examination, she had a white, creamy discharge, and a wet 
smear showed probable bacterial vaginosis.  The pertinent 
diagnoses were probable bacterial vaginosis, rule out urinary 
tract infection (urinalysis pending), and history of 
infertility, successfully treated with clomiphene.  

On a VA examination in May 1999, the veteran stated that she 
did not currently have any gynecological problems.  She 
occasionally had vaginal yeast infections which responded 
well to Diflucan.  She also said that she had experienced no 
recurrences of Chlamydia.  Examination was normal.  

B.  Analysis

With regard to the first element of a well-grounded claim, 
current disability, the most recent examination, in May 1999, 
did not disclose any abnormalities, and the veteran reported 
that she did not have any pertinent symptoms at that time.  
Nevertheless, the requirement of current disability is met if 
symptoms are present at the time the claim is filed.  Gilpin 
v. West, 155 F.3d 1353 (Fed. Cir. 1998).  On the January 1998 
VA gynecological examination, the veteran complained of a 
number of symptoms, including painful coitus, a vaginal 
discharge, and frequency and burning upon urination.  The 
pertinent diagnoses were probable bacterial vaginosis and 
rule out urinary tract infection.  Thus, for the purpose of 
determining whether the claim is well grounded, current 
disability is shown.  Concerning whether there is competent 
evidence of inservice incurrence, the veteran was treated in 
service for urinary tract and vaginal infections, thus 
satisfying that element.

As to the final element, a nexus between the two, there is no 
medical evidence of a chronic disease process linking post-
service infections to inservice infections.  Moreover, 
although the veteran is competent to testify regarding her 
symptoms, she is not competent to state that a urinary tract 
or vaginal infection is related to a infection; such matters 
require medical expertise.  See Savage v. Gober, 10 Vet.App. 
488 (1997).  Likewise, while she is competent to state that 
her urinary tract infections began when she had Chlamydia in 
service, she is not competent to causally link a urinary 
tract infection to Chlamydia.  There is no medical evidence 
providing such a link.  

The veteran claims that she has chronic urinary tract and 
vaginal infections which began in service.  If a veteran had 
a chronic condition in service (or during an applicable 
presumption period) and still has such condition, the current 
manifestation of the condition is service-connected, unless 
an intercurrent cause is clearly shown.  38 C.F.R. § 3.303(b) 
(1999).  However, although she had urinary tract and vaginal 
infections in service, there is no evidence that there was a 
chronic disease process.  Moreover, the evidence of 
chronicity in service must be medical unless it relates to a 
condition as to which lay observation is competent.  Savage, 
at 498.  As discussed above, the diagnosis of a urinary tract 
or vaginal infection, and any etiological connection between 
discrete episodes as of a urinary tract or vaginal infection 
are matters requiring medical expertise.  Consequently, the 
chronicity provision of 38 C.F.R. § 3.303(b) is not 
applicable.  Further, while the veteran has stated that she 
has experienced continuity of symptomatology, there is no 
competent evidence relating a present condition to that 
symptomatology.  See Savage.  Consequently, in the absence of 
a nexus, the claim for service connection for chronic urinary 
tract or vaginal infections is not well-grounded, and VA has 
no duty to assist her in any further development of her 
claim.  Epps, Caluza, Rabideau v. Derwinski, 2 Vet.App. 141 
(1992).  



ORDER

Service connection for service connection for a left eye 
disability is denied.

Service connection for chronic urinary tract and vaginal 
infections is denied.



		
JEFF MARTIN
	Member, Board of Veterans' Appeals




 

